10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

UL Case 2:96-mj-01399 Document 4 Filed 08/22/19 Page 1of2 Page ID#:2

    

LA“T. HANNA
téd States Attorney
BRANDON D. FOX |
Assistant United States Attorney
Chief, Criminal Division
MATTHEW O'BRIEN (Cal. Bar No. 261568)
DIANA KWOK (Cal. Bar No. 246366) ™ ee
Assistant United States Attorneys o on
Environmental and Community Safety Crimes Section
1300 United States Courthouse
312 North Spring Street .
Los Angeles, California 90012 ne
Telephone: (213) 894-6529 Yoo A 8
Facsimile: (213) 894-0141 yoo
E-mail: diana. kwok@usdo}.gov ‘ o

 

Attorneys for Plaintiff ; seo
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
In the matter of the search of No. 96-1399-M

the premises known as:
GOVERNMENT’ S EX PARTE APPLICATION

-“
4

 

Atlas Buik, Inc., TO UNSEAL DOCUMENTS
1788A Lirio Street
Saticoy, California

 

 

Plaintiff United States of America, by and through its counsel
of record, the United States Attorney for the Central District of
Califormia and Assistant United States Attorneys Matthew O’Brien and
Diana Kwok, hereby applies ex parte for an order directing that the
search warrant and affidavit in support thereof in the above-titled
case, together with the ex parte application for sealing, memorandum
of points and authorities, accompanying declaration, and sealing

order, be unsealed.

///

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:96-mj-01399 Document 4 Filed 08/22/19 Page 2of2 Page ID#:3

[He ciréumstances necessitating sealing of these documents no

 

|| longer exist, as the search warrant has already been executed, and

the resulting investigation has concluded.
Dated: August 22, 2019 Respectfully submitted,

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

/s/
DIANA KWOK .
Assistant United States Attorney

Attorneys for Plaintiff
UNITED STATES OF AMERICA

 
